Citation Nr: 1440413	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than July 12, 2011, for the assignment of a 10 percent disability rating for a scalp laceration scar.

2.  Entitlement to an increased rating for a scalp laceration scar, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a distal tuft fracture of the right middle finger.


WITNESS AT HEARING ON APPEAL

Veteran and D.Z.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran submitted a notice of disagreement (NOD) on September 2011.  A statement of the case (SOC) was provided on October 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on October 2013.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a Videoconference Hearing from the RO in Louisville, Kentucky.  On the record of proceedings, the Veteran stated his intent to proceed pro se and revoked his Power of Attorney with the Kentucy Department of Veterans.  A transcript of that hearing is of record.

A review of the Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated August 2012 to September 2013 as well as a copy of the transcript of the Veteran's August 2014 Board hearing.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and whether new and material evidence has been received to reopen a previously denied claim of service connection for migraine headaches have been raised by the record.  As these issues have not been developed and adjudicated, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claim for a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability for an increased rating, it is part of the claim for benefits for that underlying disability.  The information of record reflects that the Veteran is currently unemployed, that he is in receipt of Social Security Administration (SSA) disability benefits, and he has filed a claim for TDIU (which was subsequently adjudicated by the RO in an August 2012 rating decision).  In this case, however, the Veteran has specifically alleged unemployability due to depression, anxiety, headaches, and problems with his feet and stomach, none of which are service-connected.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, dated September 2011.  Similarly, the record also reflects that the Veteran's SSA disability award was based upon his non service-connected depressive disorder.  As of this writing, the Veteran has not alleged, and the record has not otherwise revealed, a claim for TDIU due to the Veteran's service-connected scalp laceration scar or his service-connected distal tuft fracture of the right middle finger, which are the underlying disabilities at issue in this appeal; and, hence, no further discussion shall ensue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 12, 2011, VA received the Veteran's new claims for increased compensable ratings for a scalp laceration scar and a distal tufts fracture of the right middle finger; the evidence dated prior to July 2011 does not establish that a formal or informal claim for such benefits, which was received by VA, remained open, pending and unadjudicated.

2.  In an August 2011 rating decision, VA granted an increased rating for the Veteran's scalp laceration scar from noncompensable to 10 percent, effective from July 12, 2011; and, based on the record evidence, it is factually ascertainable that an increase in disability of the Veteran's scalp laceration scar occurred as of July 12, 2010.

3.  The Veteran's service-connected scalp laceration scar has been manifested by a single painful and superficial scar without any characteristics of disfigurement.

4.  Since July 12, 2010, the evidence is in relative equipoise as to whether the degree of impairment associated with the Veteran's service-connected distal tuft fracture of the right middle finger more nearly approximates extension limited by more than 30 degrees on account of additional functional effects due to limitation of motion, incoordination, pain on movement and swelling.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of July 12, 2010, for the assignment of a 10 percent disability rating for a scalp laceration scar are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400(o), 4.118, Diagnostic Code (DC) 7805 (2013).

2.  The criteria for a disability rating in excess of 10 percent for a scalp laceration scar are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.34.118, Diagnostic Code 7805 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for a distal tuft fracture of the right middle finger as of July 12, 2010, are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5226, 5229 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to proceeding to the merits of an appeal, the Board must ensure that VA has met its duties to notify a claimant of the requirements for establishing entitlement to benefits, as well as its duty to assist with the development of the record.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including the degree of disability and the effective date of the disability.  A letter dated in July 2011 fully satisfied the duty to notify provisions as to all elements, to specifically include the effective date, prior to initial adjudication of the Veteran's increased rating claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); .38 C.F.R. § 3.159(b)(3) (2013).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, private treatment records, and SSA records have been obtained.  Additionally, VA provided the Veteran with adequate medical examinations in August 2011 and October 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2014, during which he presented oral testimony and argument in support of his claims.  The Veteran provided specific testimony directed at identifying whether he met the criteria for increased ratings for his claimed disabilities, and for an earlier effective date, which, then as now, encompassed the 10 percent rating assigned for his scalp laceration scar.  The undersigned also sought to ascertain why, in the Veteran's view, an earlier effective date was warranted prior to July 2011, in accordance with 38 U.S.C.A. § 5110(b)(2), and why he believed he was entitled to increased ratings for his claimed disabilities.  Through these actions, the undersigned fulfilled the duties of a Veterans Law Judge to explain fully the issues on appeal and to suggest the submission of evidence that may have otherwise been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the tenets of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has neither alleged nor shown that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his hearing.  Accordingly, the Board finds that an additional hearing would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Early Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

 (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
 
(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or, 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's scalp laceration scar is rated as 10 percent disabling under the diagnostic code for unstable or painful scars in accordance with the General Rating Formula for The Skin.  38 C.F.R. § 4.118, Diagnostic Code Diagnostic Codes 7800, 7804, and 7805.  

The Board additionally notes that VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  Because the Veteran's claim was received by VA in July 2011, the amendments are applicable in the present case.

A 10 percent evaluation is authorized for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck: with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement, for purposes of evaluation under Sec. 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is authorized for one or two scars that are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent evaluation warranted for three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The Veteran's distal tuft fracture of the right middle finger is rated as 0 percent disabling under the diagnostic code for limitation of motion of individual digits in accordance with the General Rating Formula for The Musculoskeletal System.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Codes 5227 and 5229.  

A noncompensable evaluation is warranted for a limitation of motion with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Codes 5229.  A 10 percent evaluation is warranted for a limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  A 10 percent evaluation is also warranted for unfavorable or unfavorable ankyloses of the long finger.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Codes 5227.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

Scalp Laceration Scar

The Veteran contends that his scalp laceration scar is worse than reflected by his current evaluation.  Additionally, the Veteran has stated that he believes he should be awarded an effective date earlier than July 12, 2011 for his increased 10 percent evaluation.  The Veteran has stated and testified at his August 2014 Board hearing that his scar is painful and has been since military service.  He has stated that he did not see a doctor for the scar itself, but rather for migraine headaches which he believes are related to the scar.

A review of the Veteran's VA outpatient treatment records, private treatment records, and SSA records were absent for any discussion of the treatment of the Veteran's scalp laceration scar at any point during the relevant appeals period.

The Veteran was provided with a VA examination in August 2011.  At this examination, the Veteran complained of pain associated with his scalp laceration scar.  Upon examination, it was noted that the scar was in the left parietal region, slightly beyond the hairline and above the ear.  The scar was linear and there was no skin breakdown.  Maximum width was .4 centimeters and maximum length was 2 centimeters.  There was no edema, keloid formation, or any other disfiguring effects.  The scar was noted to be superficial.

The Veteran was provided with an additional VA examination in October 2013.   At this examination, the Veteran complained of continued pain associated with his scalp laceration scar.  He stated that the functional effect of this condition involved pain when having to wear a hat for work purposes.  Upon examination, it was noted that the scar was in the left parietal region, slightly beyond the hairline and above the ear.  The scar was linear and there was no skin breakdown.  Maximum width was .4 centimeters and maximum length was 2 centimeters.  There was no edema, keloid formation, or any other disfiguring effects.  The scar was noted to be superficial.

Distal Tuft Fracture of the Right Middle Finger

The Veteran contends that his distal tuft fracture of the right middle finger is worse than reflected by his noncompensable evaluation.  To this effect, the Veteran has stated and provided testimony at his August 2014 Board hearing that his condition has caused him pain as well as an inability to properly grip and hold items for work purposes.

A review of the Veteran's VA outpatient treatment records, private treatment records, and SSA records were absent for any discussion of the treatment of the Veteran's distal tuft fracture of the right middle finger at any point during the relevant appeals period.

The Veteran was provided with a VA examination in August 2011.  The Veteran was diagnosed with hyperextension of the proximal interphalangeal joint with inability to extend at the distal interphalangeal joint of the right middle finger.  The Veteran is right hand dominant.  Objective evidence of pain was noted on examination.  Extension of the right distal interphalangeal joint showed a limitation of motion of 10 degrees and hyperextension of the right proximal interphalangeal joint showed a limitation of motion of 5 degrees.  Extension of the metatarsophalangeal joint was normal.  There was no showing of any gap between the finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  On repetitive motion there was objective evidence of pain and additional loss of motion.  Extension of the right distal interphalangeal joint showed a limitation of motion of 15 degrees and hyperextension of the right proximal interphalangeal joint showed a limitation of motion of 5 degrees.  Extension of the metatarsophalangeal joint was normal.  There was no additional showing of any gap between the finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

The Veteran was provided with an additional VA examination in October 2013.  The Veteran was diagnosed with right middle finger previous distal tuft fracture with limited extension of proximal interphalangeal joint.  The Veteran reported daily right finger pain with aching sensation and stiffness.  He also stated that it locks up and spreads to other fingers.  The Veteran is right hand dominant.  The Veteran reported flare-ups in which he cannot bend his finger normally and has difficulty picking up items.  He additionally reported a loss of strength.  Range of motion testing revealed an extension limitation of no more than 30 degrees with painful motion.  There was no showing of any gap between the finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible. There was no additional pain or limitation upon repetition.  The functional effects included limitation of motion, incoordination, pain on movement, and swelling.  There was tenderness or pain to palpation.  Muscle strength testing revealed a 4/5 grip strength.  


Analysis

Early Effective Date

In pertinent part, a RO rating decision in August 2011 granted an increased 10 percent evaluation for a scalp laceration scar, effective July 12, 2011, the date of claim.  The Veteran then filed a notice of disagreement in September 2011, in which he argued for the award of an earlier effective date based upon the presence of his qualifying symptom, pain, existing prior to the date he filed his claim.

The RO granted the Veteran's increased rating of 10 percent effective from July 12, 2011, determining, in accordance with 38 C.F.R. § 3.400(o)(1), that the date of claim was the date that the entitlement arose as later confirmed by the August 2011 VA examination.  Therefore, the question on appeal is whether it is factually ascertainable from any of the evidence of record that the Veteran's disability underwent an increase in disability in the one year period prior to July 12, 2011.  See 38 C.F.R. § 3.400(o)(2).

Having established the date of claim, the next step in the analysis would be to determine whether, sometime between July 12, 2010 (one year prior to the date of the Veteran's increased rating claim), and July 11, 2011, an increase in the Veteran's service-connected scalp laceration scar became factually ascertainable. 

The Rating Schedule states that a 10 percent evaluation is authorized for one or two scars that are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent evaluation warranted for three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an effective date going all the way back to July 12, 2010 for his service-connected scalp laceration scar.  The Board finds that there is credible lay testimony from the Veteran that the increased severity of the Veteran's symptoms, painful scar occurred as of July 12, 2010 and also existed to present.

The Board finds that the Veteran is competent to testify as to the frequency and duration of the symptomatology associated with his scalp laceration scar during the one year prior to filing his new claim for increase, as pain is a subjective symptom capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are accepted credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.

Accordingly, from July 12, 2010, the evidence of record establishes that a factually ascertainable increase in the Veteran's service-connected scalp laceration scar occurred to warrant an effective date from that time for the assignment of a 10 percent disability rating.  Accordingly, an effective date of July 12, 2010, for the assignment of a 10 percent disability evaluation for the service-connected scalp laceration scar is warranted.

Scalp Laceration Scar

Based on the above, the Board finds that the Veteran's scalp laceration scar meets the criteria for a 10 percent evaluation, but not higher, throughout the entire appeal period.  This is because the medical evidence of record during the appeal period shows that he has one scar, and that it is superficial and painful.   In order to warrant the next higher evaluation, the evidence must show at least two of the eight characteristics of disfigurement or additional painful or unstable scars.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of any of the characteristics of disfigurement or the presence of any additional scars, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his scalp laceration scar.

Distal Tuft Fracture of the Right Middle Finger

Based on the above, the Board finds that the Veteran's distal tuft fracture of the right middle finger meets the criteria for a 10 percent evaluation, but not higher, throughout the entire appeal period.  While the Veteran's limitation of right middle finger motion, in degrees, is not to a level to warrant a compensable rating under Diagnostic Code 5229, the record also reflects that the Veteran's joint function of the right middle finger was additionally effected after repetitive use by limitation of motion, incoordination, pain on movement and swelling.  The Veteran demonstrated evidence in both his 2011 and 2013 VA examinations, as well as supporting testimony, of painful motion for his right middle finger and his loss of grip ability.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional functional effects in the context of pain, swelling, loss of grip ability and incoordination on use the right middle finger would more nearly approximate limitation of extension by more than 30 degrees.  See 38 C.F.R. §§ 4.59, 4.40, 4.45; DeLuca, supra.  Accordingly, a 10 percent rating, but not higher, for the Veteran's distal tuft fracture of the right middle finger is warranted as of July 11, 2010.

The Veteran, however, does not warrant an evaluation in excess of 10 percent at any time during the relevant appeals period.  In order to warrant the next higher evaluation, the evidence must show a limitation of motion or ankylosis involving multiple fingers of the right hand.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion or ankylosis in any other finger of the Veteran's right hand, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his distal tuft fracture of the right middle finger.

Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. 242, 243-44 (2008).

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Notably, as addressed above, the Board finds that the Veteran's scalp laceration scar and his distal tuft fracture of the right middle finger each warrant a 10 percent rating.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected scalp laceration scar and distal tuft fracture of the right middle finger, but the evidence reflects that those manifestations, namely the presence of a disfiguring scar or additional painful or unstable scars; or, limitation of motion or ankylosis in multiple digits of the right hand, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the disabilities under consideration, as the criteria assess social and occupational impairment to include addressing various types of disfigurements as well as functional limitations due to pain.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the duration and severity of the symptomatology associated with his service-connected disabilities.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are accepted as credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations of 10 percent already take pain into consideration in accordance with the applicable rating criteria and 38 C.F.R. § 4.59.  Hence, the record evidence does not show a disability picture beyond that contemplated by the assigned evaluation for his service-connected disabilities, including his scalp laceration scar and his distal tuft fracture of the right middle finger, and thus does not render inadequate the applicable schedular standards.


ORDER

Entitlement to an effective date of July 12, 2010, for the assignment of a 10 percent disability rating for a scalp laceration scar is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent for a scalp laceration scar is denied.

Entitlement to an increased rating of 10 percent, but no higher, for a distal tuft fracture of the right middle finger is granted as of July 12, 2010, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


